LIGON, J. —
W e do not think the evidence in respect to the conversion by Knight of the money collected of Holley for the appellee, is of that clear and conclusive character which would justify the court in taking it for granted that the fact of conversion was proved. It is true, the jury might infer from the facts proved, that Knight used the money in paying *264tbe expenses of Ms trip to California ; bnt this would be an. inference of one fact from the existence of another, and such an inference can only be drawn by the jury. If the court assumes to draw it, it invades their province and commits an error. — Williams v. Cannon, 9 Ala. 348.
Such, we think, was the case with the Circuit Court in this instance. The payment of the money by Holley to Knight, on account of the appellee, was deposed to by two witnesses, one of whom also testifies to a conversation with Knight which tends to show that he intended to use the money thus collected to defray his expenses on a trip to California; but such testimony is by no means conclusive to show that he did so use it; and to justify the charge of the court it should be conclusive, and not merely persuasive, of the existence of the fact assumed. — Bradford v. Marbury, 12 Ala. 520. The testimony of Boulware, which was introduced by the plaintiff, goes also to the intentions of Knight as to the disposition he intended to make of the money which he was to receive, and did after-wards receive from Holley, on account of Mrs. Yardeman. The intention expressed by him to this witness was, that when he collected the mone3r he would remit it to his principal by mail, and take the postmaster’s receipt for the letter containing it; and the witness adds, “ he (Knight) was a man of his word, and generally did what he said he intended to do.” This evidence tends to show, that the money was sent to the appellee, but is by no means conclusive of it. The jury might place greater reliance on this witness, than on the one who deposed that Knight intimated to him his intention to use the money otherwise. We do not say this should have been done; but the jury certainly had the privilege to do so, and they have the sole right to weigh the evidence which is thus apparently conflicting. Under the charge of the court, this right was taken from them. This was an error, for which the judgment must be reversed. — Gaines v. Harvin, 18 Ala. 491.
Let the judgment be reversed, and the cause remanded,